Citation Nr: 1117353	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-04 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1966 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) from July 2008 and August 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for hypertension and tinnitus, respectively.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence shows no relationship between the Veteran's tinnitus and his active duty service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. 
§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided pre-adjudication notice in a letter dated May 2009.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)   See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's claim file does not include service treatment records (STRs).  Shortly after he filed his claim for service connection, the RO requested STRs through the National Personnel Records Center (NPRC)'s Personnel Information Exchange System (PIES), indicating on the request that the Veteran had served in the Army.  However, in a PIES response dated in December 2007, the NPRC indicated that a Navy record had been identified, but no Army record.  NPRC requested that the RO verify the branch of service and resubmit the request.  The RO made an additional attempt to obtain the Veteran's STRs.  However, the NPRC responded in March 2008 that it did not have the Veteran's STRs.  Thereafter, in May 2008, the RO issued a formal finding that STRs were unavailable.  

When a Veteran's records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, VA met that obligation by making multiple attempts to secure STRs from a variety of sources, including from the Veteran himself.  Specifically, the RO sent the Veteran correspondence in April 2008 requesting that he submit all service records in his possession and any other information that might be substituted for those records. The Veteran responded that he had no records.  The Veteran has been duly informed of the unavailability of STRs.  No other alternative sources of records have been identified.  In light of the RO's formal finding, any additional efforts to obtain such records would be futile.

Where STRs are unavailable, VA has a heightened duty to assist the veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Veteran was notified of this in the July 2010 SOC pursuant to 38 C.F.R. 
§ 3.159(e).  Based on the foregoing, the Board finds that VA has satisfied its duty to assist the Veteran in obtaining STRs and search alternate sources, and further efforts to obtain the missing service records would likely be futile.  38 U.S.C.A. 
§ 5103A.

VA has afforded the Veteran a physical examination and obtained a medical opinion as to the etiology of the claimed disability.  The VA examination is adequate for adjudication purposes, as the doctor offered the requested opinion, made all necessary findings, and provided an adequate rationale necessary for adjudication of the claim.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has stated that during service, he was exposed to a noisy working environment in electronics and teletype.  He contends that the tinnitus interferes with his sleep, and that he often feels tired as a result.  A June 2009 statement from the Veteran's girlfriend supports this contention.

STRs are unavailable.  However, the Veteran has not stated that he sought treatment for tinnitus in service.  
  
DD 214s establish that the Veteran's MOS during service was cryptologic technician (maintenance and teletype).  VA Fast Letter 10-35 (September 2010) includes a Duty MOS Noise Exposure Listing, which establishes that cryptologic technicians are presumed to be exposed to low noise exposure.

At a July 2009 VA audiological examination, the Veteran reported exposure to  noise such as fans during service.  After service, he worked as an electronic repairman for 50 years, during which hearing protection was used.  He denied recreational noise exposure.  The Veteran complained of bilateral tinnitus, and reported on onset date of "four years ago," which the examiner noted was 25 years after discharge.  The examiner determined that she could not provide a nexus opinion without speculation because she did not have the claim file to review.

In an April 2010 addendum, the examiner stated that she had reviewed the claim file, which contained "very little active duty medical records" and no documented complaints of tinnitus.  She reiterated that the Veteran's subjective onset of tinnitus began many years subsequent to military service.  Therefore, the examiner opined that the tinnitus is less likely as not related to service.

The documentation in the record does not show a diagnosis of tinnitus until July 2009, which is 29 years after discharge from active duty service.  The medical evidence does not establish that tinnitus is a result of the Veteran's service.  Additionally, there is no probative evidence of continuity of symptomatology of tinnitus from active duty service or during the 25 years before tinnitus was alleged to have started.  See Savage v. Gober, 10 Vet. App. 488 (1997).  The sole medical opinion on a nexus is against the Veteran's claim.  A VA examiner found that tinnitus was not likely related to service in light of the Veteran's reported onset date of approximately 2005.

The Veteran is competent to report symptomatology, such as ringing in the ears, and his statements are accepted as credible.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his disabilities and his views are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the detailed opinion provided by the VA examiner who provided the reason for her unequivocal opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The preponderance of the competent evidence of record is against the claim.  There is no doubt to be resolved, and service connection for tinnitus is not warranted.


ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran currently has hypertension.  VA treatment records dated January 2004 through February 2009 show that he has been treated for hypertension.

The Veteran contends that he developed hypertension during his tour to Korea, and that he was diagnosed with hypertension during his discharge examination.  After his 1980 discharge, he received treatment for hypertension from a private physician in Austin, Texas until 1983.  He has stated that those records are unavailable.  

The Veteran further contends that after moving to Point, Texas in 1983, he was treated for hypertension by Dr. SGB.  A November 2008 letter from Dr. SGB states that he treated the Veteran from the early 1980's until 1999.  These records need to be obtained.

Given the missing STRs, the diagnosis of hypertension that is of record, Dr. SGB's assertion that he treated the Veteran for hypertension in the early 1980's, and the Veteran's assertions that he has had hypertension since service, the Veteran must be accorded a VA  examination to determine the nature, extent and etiology of his hypertension.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran contends that he received treatment for hypertension from the Bonham VAMC since 1999.  The claim file only contains VA treatment records from January 2004 to February 2009.  The earlier  records must also be obtained.  Records generated by VA are constructively included within the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Once a signed release is received from the Veteran, obtain outstanding private treatment records from Dr. Steven G. Bander from January 1983 to December 1999.  A copy of any negative response(s) should be included in the claim file.

2. Obtain outstanding VA treatment records from the VAMC Bonham, Texas, from January 1999 to December 2003.

3. Only after completing the above development, 
schedule the Veteran for a VA medical examination to determine the nature and likely etiology of his hypertension.  The claim file must be reviewed in connection with the examination.  All indicated studies should be performed. 

The examiner should provide opinions, with adequate rationale:

(a) as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to military service.  

(b) as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran developed hypertension within one year after his March 1980 discharge.

The examiner must address the Veteran's February and November 2008 statements, his February 2009 statement, and the November 2008 letter from Dr. SGB.

A full and complete rationale is requested for any opinion expressed.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Any additional development deemed necessary should be accomplished.  If the benefit sought remains denied, issue the Veteran and his 
      representative a supplemental statement of the case 
      and allow for a reasonable response period.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


